Exhibit 10.1

Delia’s Key Employee Incentive Plan

 

Event

   Funding    Ryan A.
Schreiber    Edward
Brennan    David
Diamond A Sale of MOOS Inventory to the Agent at a guaranteed amount in excess
of .30 of the Cost Value of MOOS Inventory    8.5% of Estate
Recovery    50% of Funding    50% of Funding    The Debtors’ estates receiving a
recovery of an amount in excess of $25,000 with respect to the sharing
provisions of the Agency Agreement with respect to the MOOS Inventory    8.5% of
Estate
Recovery    25% of Funding    75% of Funding    The Debtors’ estates receiving a
recovery in excess of $50,000 with respect to the sharing provisions of the
Agency Agreement with respect to the Merchandise    8.5% of Estate
Recovery    25% of Funding    75% of Funding    The Debtors’ estates receiving
in excess of                    with respect to a sale of the Intellectual
Property subject to the Agency Agreement    8.5% of Estate
Recovery    100% of Funding       The Debtors’ estate receiving an amount in
connection with a sale of its leased and owned real estate:            

in excess of                    but

 

less than or equal to                   

 

in excess of                    but

 

less than or equal to                   

 

in excess of                   

   5% of Estate Recovery

 

7% of Estate Recovery

 

8.5% of Estate
Recovery

   90% of Funding

 

90% of Funding

 

90% of Funding

   10% of Funding

 

10% of Funding

 

10% of Funding

   The Debtors’ estates receiving an amount in connection with recoveries of
funds held as collateral for Letters of Credit securing the payments of the
lease of the Debtors’ corporate headquarters    8.5% of Estate
Recovery    100% of Funding       The Debtors’ estates receiving in excess of
                   with respect to any claim it holds (i) in the VISA/Mastercard
litigation and (ii) in other current ordinary course claims and litigations but
not including chapter 5 causes of action or D&O claims unless otherwise agreed
in writing by the Committee.    8.5% of Estate
Recovery    100% of Funding       The DIP Facility being paid in full on or
before April 15, 2015    $10,000
$50,000 (if Salus
contributes $40,000)    $5,000
$25,000 (if Salus
contributes
$40,000)    $5,000


$25,000 (if Salus
contributes
$40,000)

   The Debtors confirming a plan or reorganization before April 30, 2015
providing for the following amounts distributable to unsecured creditors or a
trust established for their benefit:            

less than $550,000

greater than or equal $550,000

   $25,000


$50,000

   $12,500


$25,000

   $12,500
$25,000   

Sale of (a) Intellectual Property in excess of                    or

 

(b) sale of the Distribution Center in excess of                    to Purchaser
introduced by the KEIP Recipient; provided that, the Debtors confirm a plan or
reorganization before April 30, 2015 providing for the following amounts
distributable to unsecured creditors or a trust established for their benefit:

           

less than $550,000

greater than or equal $550,000

   $10,000


$25,000

         $10,000
$25,000